       Case 2:20-cv-01007-DLR Document 20 Filed 09/17/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Seth Hannibal-Fisher, et al.,                   No. CV-20-01007-PHX-DLR
10                 Plaintiffs,                       ORDER
11   v.
12   Grand Canyon University,
13                 Defendant.
14
15
16         Before the Court is Grand Canyon University’s (“GCU”) motion to dismiss. (Doc.
17   10.) Plaintiffs have since filed an amended complaint (Doc. 17), 1 rendering GCU’s motion
18   moot. Accordingly,
19         IT IS ORDERED that GCU’s motion to dismiss (Doc. 10) is moot.
20         Dated this 17th day of September, 2020.
21
22
23                                               Douglas L. Rayes
                                                 United States District Judge
24
25
26
27         1
             Although Plaintiffs’ amended complaint was not timely filed as a matter of
     course—the extension granted to file a response to GCU’s motion to dismiss (Doc. 16) did
28   not extend the Rule 15(a)(1) deadline—the parties have stipulated to the amended
     complaint’s operativeness. (Docs. 18, 19.)
